Title: To James Madison from William Lee (Abstract), 12 May 1805
From: Lee, William
To: Madison, James


12 May 1805, Bordeaux. “I think it my duty to inform you that the affairs of my late house of Perrot & Lee, were this day terminated by a judgment, of the Court of Commerce, confirming the arrangement I had made with the Creditors, of that concern, and giving me a discharge, agreeably to the laws of this Country. I hope by industry and economy soon to repair the evils I have suffered by the dishonourable conduct of a partner during a tedious illness which prevented my attending to business for seventeen months.”
